Citation Nr: 1433180	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  00-22 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2004, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board. He was subsequently informed of the opportunity to testify before a Veterans Law Judge at a new hearing, so he accepted and requested a videoconference hearing in June 2012. 

In June 2012 the Board remanded the case so as to schedule the Veteran for a videoconference hearing. In November 2013, a videoconference hearing was held by the undersigned Veterans' Law Judge. 

In November 2013 additional VA medical records were associated with the VA Virtual file. In April 2014, the Veteran's representative waived initial review of those records by the RO. 38 C.F.R. § 20.1304 (2013). 

The issues of service connection for PTSD and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's lumbosacral strain with degenerative disc disease is not manifested by of any vertebral fracture; lumbar ankylosis; nor is it productive of pronounced intervertebral disc syndrome (IVDS); or IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 40 percent rating for lumbosacral strain with degenerative disc disease. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5285, 5286, 5289, 5293 (effective prior to September 26, 2003) (1993); Diagnostic Code 5237, 5242, 5243 (effective September 26, 2003) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Duty to Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), took effect as of November 9, 2000. The VCAA's implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013). The VCAA and implementing regulations eliminate the requirement of submitting a well-grounded claim and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Ideally, this notice should precede the initial adjudication of the claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). Here though, the VCAA took effect after the Veteran had filed his initial claim for service connection for a back disorder in February 1993. Service connection for the back disability was granted in a November 1993 rating decision at which time an initial 10 percent rating and later a 40 percent evaluation for lumbosacral strain with degenerative disc disease was awarded and has been pending and on appeal since then. But the VCAA applies to claims filed prior to its November 9, 2000 effective date if VA had not decided the claim before that date. See VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA implementing regulations to any claim filed before November 9, 2000 but not decided by VA as of that date). The Veteran appealed the initial rating and the claim has been pending on appeal.

Both the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) and U. S. Court of Appeals for Veterans Claims (Court/CAVC) have clarified that, even when notice is not provided prior to initially adjudicating a claim or, if provided, was inadequate or incomplete, VA need only provide all necessary notice, give the Veteran opportunity to submit additional evidence and/or argument in response, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the essential fairness of the adjudication, as a whole, is unaffected because he is still provided meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC). 

Further, the claim for a higher initial rating for the Veteran's back disorder arises from the Veteran's disagreement with the initial rating assigned following the granting of service connection for this disability. The courts have held that once service connection is granted the claim - at least as it arose in its initial context - has been substantiated, so additional VCAA notice concerning the "downstream" disability rating and effective date elements of the claim is not required because the initial intended purpose of the notice has been served. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement (NOD)). 

Here, in a December 2004 Board decision, the Veteran's claim for an increased rating for his back disorder was remanded to the RO to comply with the notice and duty requirements pursuant to the VCAA. After receiving the case back from the Board, sometime later in August 2011, the RO sent the Veteran a letter specifically apprising him of the VCAA and all that it entails. Then in January 2012, the RO sent the Veteran a Supplemental Statement of the Case (SSOC), apprising him of the applicable laws and regulations governing the outcome of his appeal. The Veteran has had opportunity to respond to the VCAA correspondence before issuance of the most recent January 2012 SSOC continuing the denial of his claim. It is noted that if, for whatever reason, VCAA notice was not provided prior to the initial adjudication of a claim or, if provided, the notice was inadequate or incomplete, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA additionally, as mentioned, has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of relevant records concerning his evaluation prior to, during and since his service, so including his service treatment records (STRs) and post-service VA and private treatment records. There also is an obligation to provide an examination or obtain a medical opinion when necessary to decide the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all necessary development of the claims has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained his service treatment records (STRs), VA clinical records, private medical records, and Social Security Administration (SSA) records. As well, he was provided an opportunity to set forth his contentions and arguments during hearing, including before the undersigned Veterans Law Judge of the Board in November 2013. According to 38 C.F.R. § 3.103(c)(2), it is the responsibility of the presiding Veterans Law Judge to explain fully the issues and suggest the submission of evidence that may have been overlooked and that would be potentially advantageous to the claimant's position. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court explained that the presiding judge's duties under § 3.103(c)(2) are twofold. First, the presiding judge must explain fully the issues still outstanding that are relevant and material to substantiating the claims by explicitly identifying them for the claimant. Id., at 496. Second, the presiding judge must suggest that a claimant submit evidence on an issue material to substantiating the claims when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record. Id., at 496-97. This occurred during the hearing. The Veteran and his representative also, when considering the line of questioning, evidenced their actual knowledge of the type of information and evidence needed to substantiate the claims. See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

There was compliance with the Board's remand directives in further developing the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran was afforded VA medical examinations in furtherance of his claim, most recently in November 2012 when his lumbar spine disability was evaluated. Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged). 

Neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained and that is obtainable. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

In a November 1993 rating decision, the RO confirmed the Veteran's 20 percent disability evaluation for lumbosacral strain. In an October 1999 rating decision, the RO awarded a 40 percent evaluation for lumbar strain with degenerative disease and thigh numbness, effective from February 3, 1993. 

At this point is important to mention that in a June 2009 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy as associated with the service-connected lumbosacral strain with degenerative disc disease, evaluated as noncompensably disabling, effective November 30, 2007. See 38 C.F.R. § 4.71a, DC 5293, Note 2, (September 23, 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, (September 26, 2003). In an August 2011 rating decision separate 10 percent disability evaluations were awarded for left and right radiculopathy, effective December 9, 2010; and in November 2011, he was awarded 20 percent ratings for the right and left lower extremity disabilities, effective November 1, 2011. 

Separate disability evaluations for the Veteran's right and left lower extremity radiculopathy associated with his lumbosacral strain disability have been awarded, and those issues are not on appeal before the Board. However, the Board will address resultant neurological deficits pertaining to pronounced IVDS under the old DC 5293, leading up to the change in law where separate disability evaluations for radiculopathy have been awarded. There is no evidence of any other associated neurologic abnormalities. Note 1, supra. 

When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, in assessing the present level of disability, the Board must consider whether the evidence contains factual findings demonstrating distinct time periods in which the disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal (looking back to one year prior to filing the claim). If there are, then the assignment of a "staged" rating would be necessary. Hart, supra. 

The criteria for rating disabilities of the spine were amended on two occasions since the Veteran's claim for an increase was received in February 1993. The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his low back disability is warranted. But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114. 

According to a February 1994 SOC, the Veteran's low back disability was initially rated under 38 C.F.R. § 4.71, the former Diagnostic Code (DC) 5295, lumbosacral strain, where the maximum 40 percent rating under this code required that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion. See 38 C.F.R. § 4.71a, DC 5295 (1993). 

Another applicable rating for the Veteran's back disability was DC 5293, IVDS. This DC provided a 40 percent rating for recurring attacks of severe IVDS with intermittent relief. A 60 percent rating required pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief. See 38 C.F.R. § 4.71a, DC 5293 (1993).

Also applicable was DC 5285, which pertained to residuals of fractured vertebra, a 100 percent rating could be assigned when there are residuals of a fracture of the vertebra with cord involvement, resulting in the veteran either being bedridden or requiring long leg braces. A 60 percent rating was without cord involvement; abnormal mobility requiring neck brace (jury mast). In other instances, the disability was rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body. 

Also under DC 5286, complete bony fixation (ankylosis) of the spine, a 100 percent rating would be assigned where there is complete bony fixation of the spine (ankylosis) at an unfavorable angle with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type). A 60 percent rating would be assigned if the ankylosis was in a favorable angle. 

The first amendment pertaining to IVDS became effective on September 23, 2002. Under the revised criteria, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. See 38 C.F.R. § 4.71a, DC 5293 (September 23, 2002). 

Under these revised criteria a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest and treatment "prescribed by a physician." Id. 

The second amendment, effective September 26, 2003, involved a revision of the portion of the rating schedule to which diseases and injuries of the spine are evaluated. In particular, DC 5293 for rating IVDS was changed to DC 5293, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a, DC 5237. A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

When an evaluation of a disability is based upon limitation of motion, the Board must also evaluate the extent of a veteran's functional loss of the musculoskeletal system and consider whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). If a veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston, 10 Vet. App. at 85.

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7. All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Factual Background 

The Veteran asserts that his back disorder is more disabling than the current 40 percent rating indicates and a higher disability evaluation is required.  

The medical evidence includes VA and private treatment records from early and late 1992. Those records show the Veteran complained of low back pain and there was decreased range of motion of the lumbar spine. Deep tendon reflexes were 1 plus. Later records show the Veteran reported occasional radiation of pain to the anterior thighs. Ranges of motion studies of the lumbar spine were normal. Straight leg raising was positive. The neurological examination was normal. An initial report was that lumbosacral spine X-rays were normal, but later, degenerative joint disease of the lumbar spine was reported. 

VA and private medical examinations of the spine in 1995 and 1997 show continued complaints of low back pain and stiffness, with radiating pain on the right lower extremity with numbness, lumbar tenderness, and muscle spasm. There was limitation of motion of the lumbosacral spine in all planes of motion with pain. Deep tendon reflexes were normal and ankle jerks were reported as 1 plus. The diagnoses included mechanical low back pain and IVDS. 

VA medical records through late 2006 show the Veteran's reports of low back pain with radiation of pain into the left leg along with lower spine tenderness, limitation of motion. It was reported that there was no bony abnormality or nerve damage. An April 2007 MRI revealed multilevel lumbar degenerative disc disease, neuroforaminal narrowing, and facet disease. Treatment included lumbar steroid injections in January 2008. 

In April 2009 at an examination, the Veteran complained of constant low back pain that worsened with increased walking and prolonged lying down. There were no incapacitating episodes. He had lumbar tenderness to palpation and some limitation of flexion of the lumber spine. The diagnosis was lumbar spine multilevel degenerative disc disease with associated bilateral radiculopathy. 

In January 2010 at a VA examination the Veteran reported radiating low back pain. He denied any incapacitating episodes over the past 12 months. On examination there was back pain on palpation and limitation of motion of the lumbar spine in most planes of motion with pain at the extremes of motion. It was stated that range of motion was not limited due to weakness, incoordination, lack of endurance on three repetitions or flares. Achilles reflexes were described as symmetrical and somewhat hypoactive. 

At a January 2011 VA medical examination of the back, the Veteran reported that he had increased back symptoms. On physical examination, flare-ups of the thoracolumbar spine were reported. Range of motion studies showed reduced range of motion in all planes of motion. The veteran was able to perform repetitive use testing and there was additional limitation of motion and pain with functional loss. Muscle spasms or guarding was reported with resulting abnormal gait and spinal contour. Neurological testing showed that ankle reflexes were 2 plus symmetrically. IVDS was reported, and it was indicated that the Veteran had incapacitating episodes of less than 1 week. The diagnoses were IVDS and spinal stenosis with bilateral extremity radiculopathy sciatica. 

In a VA application for compensation or pension, received in December 2011, the Veteran reported that he last worked in September 1992. 

At a November 2013 VA examination, flare-ups of the Veteran's thoracolumbar spine disorder with pain described as 5 out 10, relieved by the use of Vicodin. Physical findings showed lumbar spine limitation of motion in all planes with pain on motion at the extremes. The veteran was able to perform repetitive use testing and there was no decreased range of motion due to pain, weakness fatigue or lack of endurance. It was stated that the Veteran had functional loss due to his thoracolumbar spine disorder. Also pain weakness, fatigability, or incoordination limited his functional ability during flare-ups or repetitive use. It was stated that pain had prevented him from walking and becoming bedridden. Muscle spasms or guarding shown did not result in an abnormal gait or abnormal spinal contour. Reflex testing showed that the ankles were one plus. It was indicated that the Veteran had IVDS, with incapacitating episodes of 4 weeks but less than 6 weeks. It was stated that the thoracolumbar spine disability impacted the Veteran's ability to work in that he was limited to standing and walking for prolonged periods due to pain. 

Analysis

The Board has reviewed the entirety of this extensive record and concludes that in applying the criteria to the facts of this case, the Veteran's lumbosacral strain with degenerative disc disease does not result in disability beyond the current 40 percent rating under the former or revised standards regarding the spine. 

The evidence shows that since February 3, 1993 the Veteran consistently reported low back pain complaints, and has received ongoing treatment for symptoms clinically identified as limitation of motion of the lumbar spine, lumbar tenderness and stiffness, as well as lumbar muscle spasms. During this time he also complained of neurological symptoms attributable to his back disorder.  In 1992 , a neurological examination was normal.  Radiation of symptoms was noted in the mid to late 1990s, but deep tendon reflexes were normal and ankle jerks were +1.  In 2006, it was noted there was no nerve damage. From 2009 onward, it was consistently reported that he had radiculopathy and had episodes of incapacitation. It is important to point out though that at no time have any neurological findings revealed evidence of absent ankle jerks, a neurological symptom particular to DC 5293 IVDS under the old criteria. Further, there has been no evidence that his symptoms are so severe so as to provide only little intermittent relief.  So while the overall evidence shows that the Veteran has and has had low back pathology associated with IVDS, this evidence does not show that he has pronounced IVDS warranting a 60 percent rating under the old criteria. 

Radiological findings, including MRI have been reviewed, and there has never been evidence of a vertebral (lumbar) fracture or ankylosis of the lumbar spine. So consideration at this time or future consideration for that matter of the applicable rating criteria is not warranted. A higher disability evaluation under those criteria would be therefore be inappropriate. See DC5285, DC 5286, 5289 (2003), General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003). 

The only other means by which a higher rating could be assigned would be a higher disability evaluation would be under the new criteria for IVDS, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating where a 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. At no time has there been evidence of IVDS at this level. At its worst, and most recently, in a November 2013 VA examination, it was specified by the examiner that the Veteran had IVDS, with incapacitating episodes of 4 weeks but less than 6 weeks. So it must be said that the criteria for a 60 percent disability evaluation under the revised criteria is not shown. 

While there is evidence of functional loss due to pain, weakness, fatigability, and incoordination of the thoracolumbar spine that would otherwise warrant assigning a higher rating, such functional loss is contemplated by the current disability evaluation of 40 percent. There is no indication that any such functional loss shown somehow approximates any of the higher ratings already contemplated for the lumbosacral strain with degenerative disc disease, i.e., the symptomatology required for either a 50 or 60 percent disability rating. 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Mitchell, DeLuca, supra. Under these circumstances, there is no basis for a rating higher than 40 percent in light of the factors set forth in 38 C.F.R. §§4.40, 4.45, and 4.59. 

The objective clinical evidence shows the Veteran's lumbosacral strain with degenerative disc disease are not manifested by any vertebral fracture, lumbar ankylosis, pronounced intervertebral disc syndrome (IVDS) or IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. These objective clinical findings have greater probative value than the Veteran's unsubstantiated lay statements regarding his back condition and are determined by objective means and testing, not mere lay opinion. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

In sum, the Board finds that for the reasons and bases discussed, the preponderance of the evidence is against this claim for a rating higher than 40 percent for the lumbosacral strain with degenerative disc disease, and has been since the effective date of this award. The Board, therefore, cannot "stage" this rating either. See Fenderson, supra. There is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied. 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Additionally, the Board finds that the Veteran's lumbosacral strain with degenerative disc disease has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required. See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. § 3.321(b)(1). If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's disability at 40 percent. Information in the claims folder shows that the Veteran has not worked in many years. Most recently at a November 2013 VA medical examination of the spine it was reported that the Veteran's thoracolumbar spine disability impacted his ability to work in that he was limited to standing and walking for prolonged periods due to pain. The Board has considered the evidence and concludes that the rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment. Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's disability. There is no exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The claim for a rating in excess of 40 percent for lumbosacral strain with degenerative disc disease is denied. 


REMAND

While additional delay of this case is regrettable further evidentiary development is necessary before appellate review may proceed. 

This Veteran claims he suffered a personal assault during boot camp which has resulted in PTSD. 

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a claim for PTSD, as here, is based on an alleged assault, then evidence from sources other than the Veteran's records may corroborate his account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5). Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred. Id. 

In a September 2006 letter, the RO advised the Veteran that evidence from sources other than service records may constitute credible evidence in support of his PTSD claim based on personal assault. Id. It was reported later by the RO that no supportive evidence had been received other than a statement from the Veteran detailing the personal assault that occurred during boot camp when his drill instructor touched him inappropriately. The Veteran's personnel file was reviewed as were his service treatment records. Regarding the VCAA duty to assist and applicable provisions of 38 C.F.R. § 3.304(f)(5), in an August 2011 report, the RO indicated that there was insufficient corroborating evidence to allow for a meaningful search to send to the U.S. Army and Joint Services Records Research Center (JSSRRC) or the National Archives and Records Administration (NARA).

As indicated above 38 C.F.R. § 3.304(f)(5) lists corroborating evidence that may be considered in support of a PTSD personal assault claim, including records from hospitals or physicians, and statements from family members. The record includes a May 2006 statement from the Veteran's brother reporting the Veteran's behavior in an incident following his graduation from boot camp. Also, VA mental health records from 2008 through 2010 report the Veteran's service history of being touched inappropriately by his drill instructor. Among the Axis I diagnoses is PTSD, MST (military sexual trauma) and neglect and abuse as a child. There is no indication that the Veteran's service or VA treatment records were considered by the examiner. The mere repetition of allegations in a medical record does not transform them into competent medical evidence. LeShorev. Brown, 8 Vet. App. 406, 409 (1995). In addition, in May 2012 the Veteran has submitted internet medical literature from "The Free Library" titled: Effects of sexual assaults on men: physical, mental and sexual consequences. 

Therefore, some supportive corroborative evidence has been presented, and further clinical information is required here to address this evidence, determine if a personal assault occurred, and if the Veteran has PTSD that is related to his military service. Id.

For purposes of TDIU, the Veteran asserts that he is unemployable due to his service-connected disabilities. Service connection is currently in effect for lumbosacral strain with degenerative disc disease, evaluated as 40 percent disabling; left and right lower extremity radiculopathy, each separately rated as 20 percent disabling; and bilateral degenerative joint disease of the hips, rated as 10 percent disabling. His combined service-connected disability evaluation is 70 percent. Thus, he meets the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a). 

To receive a TDIU, it must be determined whether the Veteran's service-connected disabilities preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected. See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. "

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal. See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

In a VA application for compensation or pension, received in December 2011, the Veteran reported that he last worked in September 1992. He has reported work experience as a customs inspector. 

The Veteran has a 4 year college education and he attended law school. In terms of evaluating his service-connected disabilities it is noted that in a January 2011 VA medical examination of the spine, a VA examiner opined that it is less likely than not that the Veteran's back disorder precluded him from securing and following substantially gainful employment. He would be able to perform sedentary work. In a November 2011 addendum the VA examiner addressed the Veteran's bilateral hip problem and noting just as with the back that his hip disorder would not prevent him from performing sedentary work. In November 2013 a VA examiner opined the Veteran's thoracolumbar spine disability impacted his ability to work in that he  had limitation with regard to standing and walking for prolonged periods due to pain. 

So while the Veteran's back and bilateral hip disabilities have been evaluated separately, with VA clinically opining on his employability due those disabilities, there has not been a medical examination of all his service-connected disabilities and whether they, meaning all of them together preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected. This TDIU claim requires this further development. See Gary v. Brown, 7 Vet. App. 229, 232 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess whether he has PTSD that is related to his military service including due to a claimed personal assault that occurred during boot camp when a drill instructor touched him inappropriately. 

The examiner is asked to consider and comment on supporting corroborative records including, the May 2006 statement from the Veteran's brother reporting the Veteran's behavior in an incident following his graduation from boot camp; VA mental health records from 2008 through 2010 that reveal the Axis I diagnoses PTSD, MST (military sexual trauma) and neglect and abuse as a child; as well as the May 2012 submitted internet medical literature from "The Free Library" titled: Effects of sexual assaults on men: physical, mental and sexual consequences. The examiner is asked to address whether the personal assault stressor reported by the Veteran occurred.

The examiner is also requested to opine whether the Veteran has PTSD and, if so, whether it is at least as likely as not (a probability of 50 percent or greater) that such is related to service, including the claimed incident that occurred during boot camp when a drill instructor touched him inappropriately.

The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner. All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2. Schedule a VA examination for a medical opinion concerning the extent that the Veteran's several service-connected disabilities cause functional impairment. His level of education, prior work experience and training, etc., but not his advancing age and occupational impairment on account of disabilities that are not service-connected, should be considered. 

His service-connected disabilities are: Lumbosacral strain with degenerative disc disease, evaluated as 40 percent disabling; left and right lower extremity radiculopathy, each separately rated as 20 percent disabling; and bilateral degenerative joint disease of the hips, rated as 10 percent disabling. His combined service-connected disability rating is 70 percent. 

To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history. 

3. Then, readjudicate the Veteran's service connection for PTSD and TDIU claims. If the claims remain denied, the Veteran and his representative should be provided a SSOC. After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


